DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of copending Application No. 17/076,100 (hereinafter “’100” and cited as US 2021/0139746 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claims 1 and 4, ‘100 discloses a thermosetting sheet comprising a thermosetting resin, a volatile component, and inorganic particles (claim 1). The inorganic particles are sinterable metal particles (claim 4); because the inorganic particles are sinterable metal particles which are identical to the presently claimed conductive particles, then they are conductive particles.
While there may be no explicit disclosure from ‘100 regarding a weight reduction ratio W1 obtained when the thermosetting sheet under a nitrogen gas flow of 200 mL/min is heated from room temperature to 100°C at a temperature rising rate of 10°C/min and then maintained at 100°C for 30 minutes being 0.5 mass% or less and a weight reduction ratio W2 obtained when the thermosetting sheet under a nitrogen gas flow of 200 mL/min is heated from 100°C to 200°C at a temperature rising rate of 10°C/min and then maintained at 200°C for 30 minutes being 2 mass% or more, given that ‘100 discloses an identical thermosetting sheet as that presently claimed, it is clear that the thermosetting sheet of ‘100 would necessarily inherently possess the same properties as the thermosetting sheet presently claimed.
It is noted that ‘100 additionally requires a ratio of a packing ratio P2 of the inorganic particles in the thermosetting sheet after being cured to a packing ratio P1 of the inorganic particles in the thermosetting sheet before being cured is P2/P1 ≥ 1.3, whereas the present claims are silent with respect to this limitation. However, given the open-ended language of the present claims, i.e. “comprising”, nothing in the present claims precludes this, and thus the more specific thermosetting sheet of ‘100 would be encompassed by the presently claimed thermosetting sheet.
With respect to claim 2, ‘100 discloses the volatile component comprises one or more hydroxy groups and has a boiling point of 250°C or more (claim 2).
With respect to claim 3, ‘100 discloses the volatile component is a terpene compound (claim 3).
With respect to claim 6, ‘100 discloses a dicing die bonding film comprising a base layer, an adhesive layer laminated on the base layer to form a dicing tape, and a thermosetting sheet laminated on the adhesive layer of the dicing tape, wherein the thermosetting sheet is that according to claim 1 (claim 6).
The above rejections are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fusumada et al. (JP 2016-103524 A, “Fusumada”) in view of Fujita et al. (JP 2017-031227 A, “Fujita”). It is noted that the disclosures of Fusumada and Fujita are based off machine translations of the references included with this action.
With respect to claims 1-6, Fusumada discloses a dicing tape with film adhesive 10, i.e. a dicing die bonding film, having a base material 11, i.e. a base layer, an adhesive layer 12, and a film adhesive 3; the base material 11 and adhesive layer 12 form a dicing tape 1 ([0133] and Fig. 3). As can be seen from Fig. 3, the adhesive layer 12 is laminated on the base material. The film adhesive 3 has electrical conductivity and thermosetting properties ([0019]), i.e. is a thermosetting sheet, and is made from a thermosetting resin ([0032]), such as phenol resins and epoxy resins ([0042]). The film adhesive 3 further contains conductive particles ([0052]), which are sinterable ([0053]) and can be aggregates ([0055]); examples of the conductive particles include Mitsui’s SPH02J ([0122]), which are identical to those used by Applicant (see instant specification, [0085], page 26, lines 16-19).

    PNG
    media_image1.png
    269
    531
    media_image1.png
    Greyscale

Fusumada does not disclose the use of a volatile component in the thermosetting sheet.
Fujita teaches an adhesive composition containing silver particles, a thermosetting resin, and a dispersion medium ([0009], [0019]). The thermosetting resin includes epoxy resins ([0030]). The dispersion medium prevents drying in the coating process and has a boiling point of 200-400°C ([0031]), such as those made from alcohols ([0032]), including isobornylcyclohexanol ([0033]), which Applicant describes as a volatile component which is a terpene compound having one hydroxy group and a boiling point of 308-318°C (see instant specification, [0021-0022], “As the volatile component, isobornyl cyclohexanol… is preferable among terpene compounds. Isobornyl cyclohexanol is an organic compound with a boiling point of 308 to 318°C…” and Formula 1).
Fusumada and Fujita are analogous inventions in the field of adhesives for semiconductors made from epoxy resins and containing silver particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermosetting composition of Fusumada to contain a dispersion medium of isobornylcyclohexanol as taught by Fujita in order to prevent drying in the coating process (Fujita, [0031]).
While there may be no explicit disclosure from Fusumada in view of Fujita regarding the weight reduction ratio W1 obtained when the thermosetting sheet under a nitrogen gas flow of 200 mL/min is heated from room temperature to 100°C at a temperature rising rate of 10°C/min and then maintained at 100°C for 30 minutes being 0.5 mass% or less and a weight reduction ratio W2 obtained when the thermosetting sheet under a nitrogen gas flow of 200 mL/min is heated from 100°C to 200°C at a temperature rising rate of 10°C/min and then maintained at 200°C for 30 minutes being 2 mass% or more, given that Fusumada in view of Fujita discloses an identical thermosetting sheet made from identical materials as that of the present invention as that presently claimed, it is clear the thermosetting sheet of Fusumada in view of Fujita would necessarily inherently possess the characteristics presently claimed.
Further, while there may be no explicit disclosure from Fusumada in view of Fujita regarding the sinterable metal particles comprise aggregated nanoparticles in which sinterable metal nanoparticles are aggregated and a mass ratio of the aggregated nanoparticles to a total mass of the sinterable metal particles is 50 mass% or more and 90 mass% or less, given that Fusumada in view of Fujita discloses identical metal particles as that used in the present invention (namely SPH02J – see Fusumada [0122] and instant specification, [0085], page 26, lines 16-19), then it is clear the sinterable metal particles of Fusumada in view of Fujita would necessarily inherently comprise aggregated nanoparticles in which sinterable metal nanoparticles are aggregated and a mass ratio of the aggregated nanoparticles to a total mass of the sinterable metal particles being 50 mass% or more and 90 mass% or less as presently claimed.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2016-054098 A, “Ishikawa”). It is noted that the disclosure of Ishikawa is based off a machine translation of the reference included with this action.
With respect to claims 1-4, Ishikawa discloses a silver paste made from silver particles, i.e. conductive particles, and a solvent ([0009]); the silver paste includes components other than the silver particles and the solvent, such as a resin component including epoxy resins ([0040]); epoxies are well-known to be thermosetting resins. The silver particles are sinterable ([0023]). The solvent includes isobornylcyclohexanol ([0037]), which Applicant describes as a volatile component which is a terpene compound having one hydroxy group and a boiling point of 308-318°C (see instant specification, [0021-0022], “As the volatile component, isobornyl cyclohexanol… is preferable among terpene compounds. Isobornyl cyclohexanol is an organic compound with a boiling point of 308 to 318°C…” and Formula 1). The paste is used to bond semiconductor elements ([0001]), i.e. is an adhesive sheet.
In light of the overlap between the claimed thermosetting sheet and that taught by Ishikawa, it would have been obvious to one of ordinary skill in the art to use a thermosetting sheet that is both taught by Ishikawa and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
While there may be no explicit disclosure from Ishikawa regarding a weight reduction ratio W1 obtained when the thermosetting sheet under a nitrogen gas flow of 200 mL/min is heated from room temperature to 100°C at a temperature rising rate of 10°C/min and then maintained at 100°C for 30 minutes being 0.5 mass% or less and a weight reduction ratio W2 obtained when the thermosetting sheet under a nitrogen gas flow of 200 mL/min is heated from 100°C to 200°C at a temperature rising rate of 10°C/min and then maintained at 200°C for 30 minutes being 2 mass% or more, given that Ishikawa discloses an identical thermosetting sheet made from identical materials as that of the present invention as that presently claimed, it is clear the thermosetting sheet of Ishikawa would necessarily inherently possess the characteristics presently claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787